Citation Nr: 1810728	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for right wrist disability.

2. Entitlement to service connection, to include on a secondary basis, for right cubital tunnel syndrome (CTS) status post ulnar nerve transposition.

3. Entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery.

4. Entitlement to a rating in excess of 10 percent disabling for right thumb, ring and little finger disability.

5. Entitlement to an initial rating in excess of 50 percent disabling for primary insomnia to include symptoms of depression and anxiety prior to August 16, 2016, and in excess of 70 percent disabling thereafter.

6. Entitlement to an initial compensable rating for gastritis as of April 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007, August 2010, February 2013 and June 2013 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination for the increased rating claim for insomnia.  The Board notes that the requested VA examination was obtained in May 2017 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, an October 2016 rating decision granted an increased rating for insomnia of 70 percent, effective August 16, 2016.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2017 brief, the representative asserted that the Veteran's "right hand disability" was more disabling that the currently assigned 10 percent rating for arthritis and the non-compensable ratings for scars on the right thumb, ring finger and little finger.  Accordingly, the representative appears to have raised an increased rating claim for healed lacerations of the right thumb, ring and little finger.  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

The Veteran is advised that, as of March 24, 2015, a claim must be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.1(p) (2017); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  If the Veteran wishes to file an increased rating claim for healed lacerations of the right thumb, ring and little finger he must do so on the prescribed form.

The issues of entitlement to service connection for right wrist disability and right CTS, entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery, and entitlement to an increased rating for right thumb, ring and little finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 21, 2013, the medical evidence of record establishes the Veteran's primary insomnia, to include symptoms of depression and anxiety, more closely approximated occupational and social impairment with reduced reliability and productivity due to symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation and mood, and circumstantial speech. 

2. As of October 21, 2013, the medical evidence of record establishes the Veteran's primary insomnia, to include symptoms of depression and anxiety, more closely approximated total occupational and social impairment due to symptoms including persistent hallucinations, intermittent inability to perform activities of daily living, disorientation to time, and memory loss for names of close relatives

3. Since April 28, 2010, the Veteran's gastritis was intermittently manifested by pyrosis and not manifested by more than one symptom at any one time.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for primary insomnia, to include symptoms of depression and anxiety, prior to October 21, 2013 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code (DC) 9410 (2017).

2. The criteria for a rating of 100 percent for primary insomnia to include symptoms of depression and anxiety, as of October 21, 2013 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, DC 9410 (2017).

3. The criteria for an initial compensable rating for gastritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.114, DC 7346 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in March 2005, March and December 2006, May, June, September and December 2007, September and December 2008, August 2009, May, October and November 2010, and December 2012.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Primary Insomnia to include symptoms of Depression and Anxiety

The Veteran filed a claim for an unspecified sleep disorder and depression in January 2005.  In a February 2013 rating decision, the RO granted service connection for primary insomnia to include symptoms of depression and anxiety (previously claimed as unspecified sleep disorder).  The Veteran's primary insomnia has been rated pursuant to 38 C.F.R. § 4.130, DC 9410, other specified anxiety disorder.  The Veteran's acquired psychological disorder is currently rated 50 percent disabling prior to August 16, 2016, and 70 percent disabling thereafter.  The Veteran asserts that his acquired psychological disorder more closely approximates a total disability rating.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

1. Factual Background

In November 2003, the Veteran reported that in in August he was released from after serving 10 years for killing his spouse.  Prior to his prison sentence, he admitted to two suicide attempts via overdose while waiting to go to trial.  He currently denied any suicidal ideation.

In January 2005, the Veteran reported that his biggest problem was his memory decline.  The Veteran also reported that he occasionally heard mumblings and his deceased spouse's voice, but that he did not act on the voices.  No suicidal or homicidal ideation was reported.  The Veteran further reported that he did not like to go outside alone and that he sometimes got lost.  The Veteran was noted as well-groomed with a normal rate and tone of speech.  His was also noted as cooperative with a euthymic mood and normal ranged affect.  His thought process was linear with appropriate thought content.  He was found oriented to person, place, time and situation.  The Veteran was noted to have good concentration, impulse control and insight.  His short and long term memory was found impaired.  No irritability or anger was noted.  The Veteran was diagnosed with paranoid schizophrenia with oral facial tardive dyskinesia.  No GAF score was provided.

An April 2005 VA mental health assessment noted the Veteran was concerned about the progression of his memory problems and his inability to navigate bus schedules.  The Veteran was noted as adequately groomed with a perioral facial tardive dyskinesia.  His speech was noted as spontaneous with normal rate and tone.  His attitude was cooperative and attentive and mood euthymic with a normal affect.  The Veteran was noted to have background auditory hallucinations.  His thought process was linear and goal-directed and thought content appropriate.  No suicidal or homicidal ideation was reported and the Veteran was found oriented to person, place, time and situation.  His concentration, impulse control, insight and judgement were found good and his ability for abstract thinking was intact.  Additionally, the Veteran's long term memory was noted as intact.  The Veteran was found to have impaired short term memory noted as early stages of dementia.  Symptoms including irritability, anger, depression or anxiety were not found.  The Veteran was diagnosed with schizophrenia, dementia and insomnia.  No GAF score was provided.

A September 2005 VA mental health record noted the Veteran still had auditory hallucinations regarding his deceased spouse.  He was also noted to be adequately groomed with a normal rate and tone for speech which was also found spontaneous.  The Veteran was attentive with a euthymic mood and affect mildly constricted.  His thought process was goal-directed and linear and thought content appropriate.  The Veteran denied any suicidal or homicidal ideation.  He was oriented to person, place, time and situation.  His short and long term memory was intact and concentration good.  His impulse control, insight and judgement were noted as good.  Irritability and anger were found absent, energy adequate and sleep restorative.  The Veteran was diagnosed with paranoid schizophrenia.  No GAF score was provided. 

In November 2005, the Veteran was noted to be socially isolated although he continued to reside with his son.  His memory was noted as somewhat improved.  No hallucinations, suicidal or homicidal ideations were reported and his short and long term memory was noted as intact.  In December 2005, the Veteran reported difficulty focusing and concentrating and that intrusive thoughts had increased.  His thought content was further noted as inappropriate due to his intrusive thoughts.  He denied any suicidal or homicidal ideation.  His short and long term memory was noted as intact.

In January 2006, the Veteran was noted as well-groomed with no behavior or psychomotor abnormalities.  His speech was spontaneous with normal rate and tone.  His attitude was cooperative and attentive with a euthymic mood and a mildly constricted affect.  The Veteran was noted to have auditory hallucinations.  His thought process was found linear with appropriate thought content.  The Veteran denied any suicidal or homicidal ideations.  The physician noted the Veteran was oriented to person, place, time and situation.  His short and long term memory was also found intact.  The Veteran had good concentration/attention, impulse control, insight and judgement.  His sleep was noted as fragmented with difficulty falling asleep and early morning awakening.  The Veteran was also noted as fatigued.  In addition, irritability and anger were found absent.  Depression and anxiety symptoms were found present.  The Veteran was diagnosed with paranoid schizophrenia and dementia, likely Alzheimer's type.  No GAF score was provided.

The Veteran reported perceived improvement with his memory in March 2006 since beginning a new medication.  He denied any suicidal or homicidal ideation, intrusive thoughts or hallucinations.  He was adequately groomed with no behavioral or psychomotor activity abnormalities.  His speech was normal and attitude cooperative.  His mood was euthymic and affect normal ranged.  The Veteran was also noted to have a linear thought process with appropriate thought content.  He was oriented to all spheres.  He also had good concentration, impulse control, insight and judgement.  No GAF score was provided.

In December 2006, the Veteran reported chronic depression and stated he had nightmares about a service-related MVA.  The psychiatrist also noted that he was assigned to the case following the Veteran's release from prison.  During his time in prison, the Veteran was diagnosed with schizophrenia vs. schizoaffective disorder.  The Veteran's behavior was noted as calm, cooperative and receptive to examination.  His affect was slightly constricted, mood euthymic, and thought process linear and goal-directed.  The Veteran denied visual hallucinations but reported auditory hallucinations.  He denied any suicidal or homicidal ideation.  The Veteran was found oriented to all spheres and his short and long term memory was intact.  His concentration, impulse control, insight and judgement were noted as good.  Energy level was noted as fatigued and the psychiatrist noted present symptoms for depression and anxiety and irritability/anger secondary to poor sleep.  The Veteran was diagnosed with schizoaffective disorder and alcohol induced dementia.  No GAF score was provided.

A July 2007 VA medical record noted the Veteran reported everything was about the same although the physician noted the Veteran appeared more depressed.  The Veteran denied any suicidal or homicidal ideation.  His behavior was calm, cooperative and receptive.  His mood was depressed with affect constricted.  Thought processes were linear and goal-directed.  Insight, judgement, memory and concentration were found intact and adequate.  Irritability and anger were noted as absent.  In December 2007, the Veteran's schizophrenia was found stable on his current medication.  The Veteran reported ongoing memory problems which he stated mostly consisted of forgetting names of people, especially when he sees people in unexpected places.  His behavior was calm, cooperative and receptive.  His affect was full-ranged and mood euthymic.  Thought process was noted as linear and goal-directed.  The Veteran reported auditory hallucinations.  He denied any suicidal or homicidal ideations.  His insight, judgement, memory and concentration were found intact and adequate.  In addition, no irritability or anger was found.  His energy was noted as fatigued.  No GAF score was assigned.

In September 2008, the Veteran was assessed as a low suicide risk.  In March 2009, the Veteran reported improvement in his sleep and that he was thinking much clearer.  He denied any hallucinations, delusions or paranoia.  In January 2010, the Veteran reported improved sleep and that he was thinking much clearer.  He also reported that his auditory hallucinations were manageable on his current medication.  No delusions or paranoia were present.  The Veteran reported spending his time watching television, walking and doing chores around the house.  The Veteran's energy was noted as adequate to pretty good.  Irritability and anger were found absent as were symptoms of depression and anxiety.  Memory was also noted as improved and the Veteran denied any suicidal or homicidal ideations.  No GAF score was provided.

In September 2009, the Veteran was assessed as a low suicide risk.  In July 2012, the Veteran denied ever having made an attempt to commit suicide in the past year.  An August 2012 VA suicide risk assessment noted that the Veteran reported having suicidal ideation for the past 20-30 years, that such thoughts entered his mind weekly but that he was not sure what the thoughts contained.  He further stated they were fleeting and was unable to provide any detail.  He denied having any plan to harm himself.  The record also noted a past suicide attempt that took place after the Veteran killed his wife.  The Veteran denied engaging in any behavior without thinking things through or considering the consequences.  Another August 2012 VA medical record shows the Veteran denied any present suicidal ideation.  The record shows the Veteran was imprisoned for murdering his wife in 1993.

In September 2012, a VA psychiatrist noted the Veteran had limited memory and concentration.  The Veteran reported being unable to cook due to memory issues making it dangerous.  The Veteran also reported being isolated and not interacting with people in his neighborhood.  The Veteran also stated that he would not come out of his house if his neighbors were out.  The psychiatrist diagnosed the Veteran with schizophrenia and assigned a GAF score of 55.  

The Veteran underwent a VA examination in January 2013.  The examiner diagnosed the Veteran with primary insomnia with no other psychiatric disorder diagnosed although the examiner noted a prior diagnosis for schizoaffective disorder.  A GAF score of 58 was assigned.  The examiner found the Veteran's psychiatric disorder manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran reported living alone.  The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss; flattened effect; disturbances of motivation and mood; and suicidal ideation.  Suicidal ideation was noted in response to the Veteran's reports of taking pills which resulted in hospitalized psychiatric treatment.  The Veteran was found capable of managing his financial affairs.  

A June 2013 VA medical record noted a GAF score of 70.  The Veteran was noted with signs and symptoms of limited memory and concentration.  The Veteran reported having to write notes for himself and that he received more assistance from his son due to decreasing memory.  In September 2013, the Veteran reported sleeping 2-3 hours per night and he was noted as extremely isolated due to his depression.  The Veteran reported that he did not stay in touch with his family and that they would not come around.  The Veteran denied any suicidal or homicidal ideation.  In addition, the Veteran reported that his son had to take care of his financial matters, medications and take care of his personal hygiene including reminding him to take a bath.  His speech was noted as limited in spontaneity with a soft monotone.  His attitude was cooperative, guarded and evasive.  His mood was depressed with affect flat and congruent to content.  His thought process was found circumstantial and required regular prompting.  The Veteran also reported auditory hallucinations but denied visual hallucinations.  No delusions, preoccupations, obsessions, suspiciousness, paranoia or phobias were found.  In addition, his short term memory was found impaired.  The Veteran was also noted to have nightmares and flashbacks.   

In October 2013 the Veteran was assessed with a severe cognitive disorder.  It was noted that the Veteran's son had to remind him to bathe, that his son groomed him including shaving, and that he did his shopping for him.  The Veteran's long term memory was noted as intact and his short term memory very poor.  For example, the Veteran reported watching television but forgot almost immediately the content so he re-watched the same programming over and over.  The Veteran was noted to be unable to calculate any numbers.  He also reported panic attacks 7 times per week.  The Veteran also reported nightmares and that he slept about 2 hours per night.  The Veteran also stated that he avoided contact with people and that being around people made him nervous.  The Veteran also reported hearing voices.  A St. Louis University Mental Status (SLUM) examination score was noted as zero.   Following the appointment, the VA social worker noted the Veteran had gotten confused navigating his way out of the building and had to assist him.  The social worker assessed the Veteran as totally disabled. 

A December 2013 VA medical record noted the Veteran was extremely isolative and that he did not leave his home except for VA appointments.  He did report seeing his son and his son's girlfriend, but he only allowed one visitor at a time or he would begin "to lose it."  The Veteran also reported that his son assisted in his bathing, cooking, shaving, shopping and bill paying.  The Veteran memory was noted as worsening and he was currently unable to remember what kind of sandwich he had for dinner.  He also reported that he began forgetting his grandchildren's faces and names.  His appearance was found adequate, speech pressured and attitude cooperative.  His mood was noted as depressed and thought process linear.  His short term and remote memory were found impaired and his energy was found fatigued.

A March 2014 VA medical record noted the Veteran displayed a brighter affect from the initial meeting 16 months prior, but that he was easily startled when approached.  He also required prompting to answer any question.  His memory was also noted as decreased since 6 months prior and he was unable to remember what occurred before arriving at the VA medical center including whether he had eaten that morning.  The Veteran was noted as well groomed, speech pressured and attitude cooperative.  His mood was depressed.  His thought process was linear and the Veteran reported tactile auditory hallucinations.  He denied any suicidal or homicidal ideations.  No GAF score was provided.

In September 2014, the Veteran reported continued nervousness and anxiety around individuals.  He also reported that he continued to hear voices but could not identify what was being said.  In addition, the Veteran reported nightmares of "bodies flying in the air."  He denied any suicidal or homicidal ideations.  The psychiatrist noted a zero score on a SLUMS examination.  Further, the Veteran reported decreased memory stating that that he could not remember anything, that he forgot what he watched on TV and that he could not carry on a conversation.  The Veteran also reported chronic avoidance of people and that if he saw a person he knew walking down the street he would cross to the other side to avoid them.  He also stated that he would not open his door except for his son and that he was suspicious of other people's motives.  The psychiatrist noted anticipatory anxiety.  The Veteran was found oriented to place, date and situation.  Short and intermediate memory was found severely impaired and long-term memory partially impaired.

At an August 2016 VA examination, the Veteran was diagnosed with insomnia, unspecified depressive disorder and unspecified anxiety disorder.  The examiner found that it was not possible to differentiate what symptoms were attributable to each diagnosis due to an overlap of symptoms.  The examiner also found that the disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The Veteran reported having no close friends, that he did not like to be around people and reported no hobbies.  The Veteran also reported continued problems with sleep including difficulty initiating and maintaining sleep, having nightmares and averaging 2 hours of sleep per night.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; chronic sleep impairment; impairment of short term and long term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and persistent delusions or hallucinations.  The examiner found the Veteran alert and oriented to person and place but not date.  The Veteran was noted as cooperative with an anxious mood and affect congruent with mood.  His speech was fluent and normal in rate and tone.  The Veteran was not able to register three words with noted problems in memory.  Additionally, the Veteran was not found competent to manage his financial affairs.  Lastly, the examiner noted dementia with cognitive impairment.

At a May 2017 VA examination, the Veteran was diagnosed with insomnia, unspecified depressive disorder and unspecified anxiety disorder.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory such as retention of only highly learned material while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and persistent delusions or hallucinations.  The examiner noted that it was possible to differentiate symptoms associated with each diagnosed psychological disorder.  For the diagnosed insomnia, the examiner noted symptoms of difficulty with sleep both in initiating and maintaining sleep and averaging only a few hours of sleep.  For the diagnosed depressive disorder, the examiner noted symptoms of depressed mood, difficulty with sleep, decreased energy/motivation, decreased socialization, decreased interest in hobbies, feelings of hopelessness and auditory and visual hallucinations.  For the diagnosed anxiety disorder, the examiner noted symptoms of excessive anxiety, worry, panic attacks and difficulty with sleep.  The examiner found the Veteran's psychiatric disorders manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner was unable to differentiate what portion of occupational and social impairment was attributable to each diagnosis.  The Veteran was found unable to manage his financial affairs and the examiner noted severe impairment in occupational and social functioning due to insomnia, depressive disorder and anxiety with deficits in most areas of life functioning.

2. Legal Analysis

After a review of the evidence of record, the Board concludes that a staged rating is warranted affecting all periods on appeal.  Specifically, the Board concludes that prior to October 21, 2013, the Veteran's acquired psychological disorder more closely approximated a 50 percent disability rating.  Thereafter, the Board concludes that the psychological disorder more closely approximated a total occupational and social impairment.

The Board will now address the period on appeal prior October 21, 2013.  During this period, the Board finds that the evidence of record supports a finding that the Veteran's acquired psychological disorder more closely approximated occupational and social impairment with reduced reliability and productivity.  Specifically, symptoms noted during this period included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation and mood, and circumstantial speech.  The Veteran's symptoms did not include visual hallucinations, delusions, preoccupations, obsessions, suspiciousness, paranoia, phobias, impaired impulse control, irritability, anger, suicidal ideation, illogical speech, spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Additionally, the Board notes that prior to October 2013, the lowest GAF score noted was 55 which is indicative of moderate symptoms such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board does recognize that the January 2013 VA examiner noted suicidal ideation; however this was noted in response to the Veteran's report of taking pills resulting in hospitalized psychiatric treatment which occurred in 1992/1993.  The Board further recognizes an August 2012 VA suicide risk assessment noting the Veteran reported having suicidal ideation for the past 20-30 years and that such thoughts entered his mind weekly but that he was not sure what the thoughts contained.  However, the Board finds that the evidence of record does not demonstrate any suicidal ideation during the period on appeal prior to October 21, 2013.  The record does show that the Veteran attempted suicide once or twice in 1992/1993 while he was awaiting trial for killing his spouse.  Since he began treatment at the VA medical center in 2003 he has consistently denied any current attempts or plans to commit suicide.  Moreover, since the Veteran filed his claim in January 2005 he has repeatedly denied any suicidal or homicidal ideation and VA medical records consistently document negative suicide screenings or risk assessments.  Further, while the Veteran reported weekly suicidal ideation in August 2012, the Veteran stated that he was unsure what those thoughts were.  Accordingly, the Board finds the August 2012 VA suicide risk assessment and the January 2013 finding for suicidal ideation are anomalies and not indicative of the overall manifestation of his psychiatric disorder during this period on appeal.

Additionally, the Board recognizes the December 2006 VA medical record in which a VA psychiatrist noted symptoms of irritability and anger.  However, those symptoms were found secondary to poor sleep and not due to impaired impulse control.  Moreover, the Veteran's symptoms during this period consistently noted an absence of irritability, anger or impaired impulse control.

Lastly, the Board recognizes that the Veteran consistently reported auditory hallucinations.  In this regard, the Board notes that the Veteran did not report that his auditory hallucinations included commands or that he acted on them.  Instead, the Veteran has described his auditory hallucinations as occasional mumblings and/or sounds of his ex-spouse's voice.  During this period, the Veteran also reported that his auditory hallucinations had improved and were manageable due to his medication.  As such, the Board does not find that the Veteran's auditory hallucinations, standing alone or in combination with his other symptoms, more closely approximated a higher disability rating during this period on appeal.

Accordingly, prior to October 21, 2013 the Board finds that the totality of the Veteran's symptoms more closely approximated a 50 percent disability rating and not indicative of a higher 70 percent disability rating.

Turning to the period on appeal as of October 21, 2013, the Board finds that a total 100 percent disability rating is warranted.  

During this period on appeal, the Veteran demonstrated a decline in his symptoms and he was found to have a severe cognitive disorder.  In October 2013, the Veteran's short term memory was found poor and he reported forgetting almost immediately the content of television shows he watched so he watched the same show repeatedly.  In addition, the Veteran was found unable to calculate numbers and the social worker noted that the Veteran's son had to remind him to bath and had to assist the Veteran in activities of daily living such as shaving and shopping.  The Veteran also reported near continuous panic attacks, hearing voices and the record shows that he consistently scored a zero on SLUM evaluations.  Further in October 2013, a VA social worker found him to be totally disabled due to his cognitive deficits.  

In addition, during this period the Veteran reported that he began forgetting the names of his grandchildren or their faces.  In March 2014, the Veteran was noted to be easily startled and unable answer any question without prompting.  In addition, the Veteran was unable to remember if he had eaten that morning.  The Veteran again scored a zero on a SLUM evaluation in September 2014.  His short and intermediate memory was found severely impaired and he was unable to carry on a conversation.  Finally, in August 2016, a VA examiner found the Veteran was oriented to place but not time.

The Board further notes similar findings were made during the May 2017 VA examination that noted memory loss such as forgetting names, directions or recent events, and persistent hallucinations.  The Board also notes that during this period on appeal, the Veteran was found not competent to handle the disbursement of his VA benefits.  

Based on the above symptomatology, the Board finds that, as of October 21, 2013, the Veteran's psychological disorder more closely approximated total occupational and social impairment due to symptoms such as persistent hallucinations, intermittent inability to perform activities of daily living, disorientation to time, and memory loss for names of close relatives.

In sum, the Board finds that prior to October 21, 2013, a rating in excess of 50 percent disability rating is not warranted.  Additionally, as of October 21, 2013, the Board finds that a total 100 percent disability rating is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastritis

A June 2013 rating decision granted service connection for gastritis (claimed as stomach reflux condition) and assigned a non-compensable rating effective April 28, 2010, pursuant to 38 C.F.R. § 4.114, DC 7346.  As there is no diagnostic code for gastritis, the RO has rated gastritis analogous to hiatal hernia under DC 7346.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).

Under DC 7346 for hiatal hernia, a 10 percent rating is warranted when the disease exhibits two or more of the symptoms for the 30 percent rating, of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2017).

In January 2010, the Veteran denied any unplanned weight change, dyspepsia, abdominal pain, nausea, vomiting or hematemesis.  A March 2010 endoscopy study revealed normal esophagogastroduodenoscopy (EGD) findings and noted dysphagia probably due to non-erosive reflux disease.  The Veteran was continued on medication.  A May 2010 VA medical record shows the Veteran complained of worsening reflux symptoms and the physician noted a past medical history for gastroesophageal reflux disease (GERD).  The physician also noted the Veteran had been taking medication regularly for GERD since 2004.  The Veteran reported an increase in a burning sensation in his throat and an acid taste in his mouth which was worse after eating, drinking or lying down.  

In September, October and November 2010, and January and May 2011, the Veteran denied any nausea, vomiting or reflux symptoms.  A January 2011 VA medical record shows the Veteran was found negative for any abdominal pain, heartburn, indigestion, nausea or vomiting.  

The Veteran underwent a VA esophageal examination in October 2012.  The examiner noted pyrosis as the only esophageal symptom.  The examiner also noted a 2010 upper endoscopy that was normal.  A diagnosis for GERD was provided.  The examiner noted no current diagnosis for gastritis or ulcers.

At an August 2016 VA examination, the Veteran was diagnosed with gastritis.  The Veteran reported daily pain and the examiner noted the Veteran was on continuous medication with some success.  No signs or symptoms due to any esophageal condition were found.  Additionally, no esophageal stricture or spasm was found.

A February 2017 VA upper GI study was negative for any gastroesophageal reflux.  Another February 2017 VA medical record noted no nausea, vomiting, dysphagia, melena or abdominal pain.

After a review of the evidence of record, the Board finds that an initial compensable rating is not warranted.  Specifically, the Board finds that the Veteran's level of impairment does not meet the criteria for a 10 percent rating as the Veteran has never been found to have two or more of the symptoms listed under the 30 percent disability rating, including recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Instead, during this period on appeal, the Veteran's service-connected gastritis has only been manifested by no more than one symptom; notably pyrosis.  Further, during this period on appeal, most VA medical records noted negative gastrointestinal examination findings for any of the symptoms associated with a 30 percent disability rating.  Thus, gastritis symptoms productive of a 10 percent disability rating have not been established. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating as of April 28, 2010.  The claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.114 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent disabling, prior to October 21, 2013, for primary insomnia, to include symptoms of depression and anxiety, is denied.

Entitlement to a 100 percent disability rating as of October 21, 2013, for primary insomnia, to include symptoms of depression and anxiety, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for gastritis as of April 28, 2010 is denied.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In July 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain VA examinations for the service connection claims on appeal.  Specifically, with regard to the right wrist disability the Board requested that the VA examiner provide a diagnosis for any current disability and to provide an etiological medical opinion.  With regard to the right cubital tunnel syndrome claim on appeal, the examiner was instructed to opine whether it was as least as likely as not that the right CTS was caused by the service connected thumb, ring and little finger disability, and whether it was at least as likely as not that the right CTS was aggravated by the same.

A VA examination was obtained in August 2016.  The examiner noted a diagnosis for right carpal tunnel syndrome and noted findings during the physical examination.  The examiner also noted a right ulnar nerve transposition surgery in 2007.  No etiological opinion was provided.  The RO returned the examination report for an addendum opinion which was obtained in September 2016.  The examiner noted that the right CTS was a separate condition and not related to DJD of the right hand.  Accordingly, the examiner opined that the right CTS was "less likely than not to be connected to his SC DJD of R hand."  In support of his opinion, the examiner simply stated that the right CTS and DJD of the fingers were separate conditions and not related.

The August 2016 VA examination report and September 2016 addendum did not comply with the July 2016 remand directives.  Initially, with regard to the right wrist disability claim on appeal, the Board notes that the VA examiner did not state whether the Veteran had a right wrist disability other than CTS, nor did he provide the requested opinion.  While the examiner noted a right ulnar nerve transposition surgery in 2007, no right wrist diagnosis was provided.  In this regard, the Board notes that the Veteran asserts right wrist arthritis however the examiner did not conduct diagnostic testing including imaging studies.  With regard to the right CTS claim on appeal, the examiner did not provide the requested opinion as to aggravation.  The Board also finds that the brevity of the rationale provided in the addendum opinion prohibits an informed decision on the Veteran's claim.

For these reasons, a new VA examination is necessary to determine the nature and etiology of the service connection claims on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

With respect to the issue of entitlement to an increased evaluation for right thumb, ring and little finger disability, the Board finds that this claim is inextricably intertwined with the service connection claims on appeal.  Specifically, the Board notes that any VA examination concerning whether the service-connected right thumb, ring and little finger disability aggravates the service connection claims on appeal will necessarily include examination findings relevant to the increased rating issue on appeal.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim of entitlement to an increased evaluation for thumb, ring and little finger disability must be remanded for contemporaneous adjudication.  

Lastly, entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery is intertwined with the service connection claims on appeal.


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed right wrist disability and his diagnosed right carpal/cubital tunnel syndrome.  

The examiner should provide the following opinions:  

 (a) Does the Veteran have a right wrist disability other than right carpal/cubital tunnel syndrome, to include arthritis?

(b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right wrist disability, to include arthritis, is etiologically related to the Veteran's service?

(c) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right wrist disability, to include arthritis, was caused or aggravated by a service-connected disability, to include right thumb, ring and little finger disability?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right carpal/cubital tunnel syndrome is etiologically related to the Veteran's service?

(e) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right carpal/cubital tunnel syndrome was caused or aggravated by a service-connected disability, to include right thumb, ring and little finger disability?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


